OPINION — AG — (1) THE LAWS APPLICABLE TO BUDGETS FOR THE PUBLIC COMMON SCHOOL DISTRICTS ARE NOT CONTROLLING AND WOULD, AT MOST, FURNISH GUIDELINES WHICH THE BOARD MAY, OR MAY, NOT FOLLOWS. (2) THE AUTHORITY OF THE BOARD OF EDUCATION INCLUDES THE POWER, AND THE DUTY TO PRESCRIBE THE PROCEDURE FOR THE SUBMISSION OF BUDGETS AND ESTIMATES OF NEEDS UNTIL OTHERWISE PROVIDED BY LAW. NO IMPLEMENTING LEGISLATION IS NEEDED BECAUSE THE CONSTITUTIONAL PROVISION IS MANDATORILY SPECIFIC IN ITS REQUIREMENT THAT THE BOARD SHALL ESTABLISH THE CRITERIA AND PROCEDURE OF GOVERNMENT. CITE: ARTICLE X, SECTION 9(B) (BRIAN UPP) FILENAME: m0000963 OLIVER HODGE DEPARTMENT OF EDUCATION ATTORNEY GENERAL OF OKLAHOMA — OPINION JUNE 15, 1967 OPINION — AG — (1) THE LAWS APPLICABLE TO BUDGETS FOR THE PUBLIC COMMON SCHOOL DISTRICTS ARE NOT CONTROLLING AND WOULD, AT MOST, FURNISH GUIDELINES WHICH THE BOARD MAY, OR MAY, NOT FOLLOWS. (2) THE AUTHORITY OF THE BOARD OF EDUCATION INCLUDES THE POWER, AND THE DUTY TO PRESCRIBE THE PROCEDURE FOR THE SUBMISSION OF BUDGETS AND ESTIMATES OF NEEDS UNTIL OTHERWISE PROVIDED BY LAW. NO IMPLEMENTING LEGISLATION IS NEEDED BECAUSE THE CONSTITUTIONAL PROVISION IS MANDATORILY SPECIFIC IN ITS REQUIREMENT THAT THE BOARD SHALL ESTABLISH THE CRITERIA AND PROCEDURE OF GOVERNMENT. CITE: ARTICLE X, SECTION 9(B) (BRIAN UPP)